Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-109

IN RE: GEORGE J. GEESING
                      Respondent.
Registration No. 449222                                  BDN: 458-13

BEFORE:       Thompson, Associate Judge, and Pryor and Nebeker, Senior Judges.

                                       ORDER
                                 (FILED - May 1, 2014)

       On consideration of the certified order of the Court of Appeals of Maryland
suspending respondent from the practice of law in that jurisdiction for a period of 90
days, see Attorney Grievance Com’n of Maryland v. Geesing, 80 A.3d 718 (Md.
2013), this court’s February 12, 2014, order suspending respondent pending further
action of the court and directing him to show cause why the reciprocal discipline of
a 90-day suspension should not be imposed, and the statements of Bar Counsel
regarding reciprocal discipline, and it appearing that respondent filed an affidavit that
satisfies the requirements of D.C. Bar R. XI, §14 (g) and In re Goldberg, 460 A.2d
982 (D.C. 1983), it is

       ORDERED that George J. Geesing, is hereby suspended from the practice of
law in the District of Columbia for a period of 90 days nunc pro tunc to January 2,
2014. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194,
198 (D.C. 2007) (rebuttable presumption of identical reciprocal discipline applies to
all cases in which the respondent does not participate).

                                     PER CURIAM